Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 1 of 7




     EXHIBIT A
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 2 of 7
                                                                                       WORLD NEWS
                                                                                        HALF FULL
                                                                                         CULTURE
                                                                                        U.S. NEWS
                                                                                       INNOVATION
                                                                                         SCOUTED
                                                                                          TRAVEL
 {




                                                                                                          Missouri Drivers With No DUI's
                                                                                                              Getting A Big Pay Day




       #WAR

       Playboy Fights to Restore Access for Brian Karem,
       Who Trump Calls a ‘Loser’ ‘Nobody’
       After a confrontation with Seb Gorka, reporter Brian Karem had his WH access temporarily nixed after the president
       signed of on it.

       Asawin Suebsaeng White House Reporter

       Maxwell Tani Media Reporter

       Updated 08.29.19 8:46AM ET / Published 08.29.19 4:35AM ET




         Support The Daily Beast's fearless journalism.
         SEE OFFERS




https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 3 of 7




       Brendan Smialowski/AFP/Getty



 Early this month, shortly before the White House made its decision to temporarily yank the press credential of a Playboy
 reporter, Press Secretary Stephanie Grisham met with President Donald Trump in the Oval Ofce to go over putting Brian Karem
 in the penalty box.

 “I discussed it with [the president before proceeding] because I knew there had been issues before regarding what happened with
 [CNN’s] Jim Acosta,” Grisham told The Daily Beast on Wednesday. Late last year, the Trump administration, including
 Grisham’s predecessor Sarah Huckabee Sanders, was forced ultimately to back down after CNN took Trump and his stafers to
 court over the revocation of Acosta’s White House hard pass. That episode resulted in a food of press coverage, and a judge
 ruling that Team Trump had violated the constitutional rights of the network’s correspondent.

 “Before doing something that could potentially get signifcant media attention, I wanted to make sure the president was aware,”
 Grisham added. “I went to him with my recommendation and he asked if I was sure, and I said, yes, I was sure. And he said ‘I
 support you,’ and that was that.”

 Last month following a White House press conference in the Rose Garden, Karem, a famboyantly outspoken, anti-Trump
 correspondent for Playboy, got into a heated exchange with bombastic former White House aide Sebastian Gorka after Karem
 said pro-Trump personalities present were “eager” to be possessed by demons. Gorka mocked Karem’s journalistic credibility,
 and the Playboy reporter asked Gorka if he wanted to “go outside and have a long conversation,” interpreted by Gorka and others
 as a ham-handed threat of physical violence.

 Earlier this month, with the president’s blessing, Grisham announced she would suspend Karem’s security hard pass for 30 days.
 The White House argued that Karem’s behavior was “unacceptable and disruptive, and requires a response to ensure that it does
 not happen again.”



https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 4 of 7
 Karem, in turn, promptly sued both Trump and Grisham, hoping to reinstate his pass and argue that the month-long suspension
 was another front in Trumpworld’s all-out war on a free American press.

 “The president took questions from Mr. Karem after this incident in the Rose Garden took place, so if we were trying to silence
 him as he purports, the president wouldn’t have taken his questions,” Grisham contended. “We also said Playboy was welcome to
 send a reporter in his place in the 30 days. This was in our written communications... Playboy and Karem’s attorneys didn’t
 respond to it.”

 Theodore Boutrous Jr., a lawyer who represented Acosta and now Karem, has repeatedly argued that the suspension was “clearly
 pretextual, based on rules made up after the fact and applied to an incident that everyone had already forgotten about and that
 Ms. Grisham did not even witness.”

 “The fact that the president took questions from Brian after the July 11 Rose Garden incident actually proves that there is no
 compelling reason to suspend him: they’ve never had a problem with his conduct before, and obviously do not think he has been
 causing problems since,” Boutrous told The Daily Beast. “With respect to Ms. Grisham’s second point, journalists are not fungible
 and sending a substitute does nothing to ameliorate the harm to both Brian and Playboy as a result of the suspension.”

 In a court hearing on Tuesday, a U.S. District Court judge overseeing the case expressed skepticism of Karem’s argument that he
 was not threatening a physical altercation with Gorka. But the judge also seemed to push back against the White House’s rules
 about the professional conduct, and pointed out that the White House had ignored the conduct of some of its allies who were
 present during the confrontation.

 Still, for as much as the Playboy correspondent antagonizes the White House, he doesn’t appear to take up too much space in the
 president’s mind, at least not nearly to the degree of Erin Burnett, Don Lemon, Chris Cuomo, or any of the other CNN regulars
 about whom the president has made a habit of nastily tweeting.

 But that hasn’t stopped Trump from occasionally trash-talking Karem when he’s not around.


 RELATED IN POLITICS




https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 5 of 7




 Trump Invited Himself to Denmark Before Canceling: Danes




 Trump Frets as CNN Benches His Biggest Defender




https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 6 of 7




 Trumpists Attack ‘Loony Leftists’ After Mass Shootings



 According to three people who’ve spoken to the president in the past year and a half about the Playboy journalist and CNN
 commentator, Trump has privately mocked Karem using typical Trump parlance, such as calling him “a nobody” and a “loser”
 who has repeatedly acted “very rude[ly] to” Sarah Sanders, the now-former White House press secretary who left her post earlier
 this year. (When the Trump White House used to hold televised press briefngs, Karem and Sanders would tussle from time to
 time, with the former accusing the latter of lacking empathy and waging a war on the political press, and the latter accusing the
 former of just wanting to hog more of the media spotlight for himself.)

 The ongoing court fght over Karem’s hard pass presents yet another legal headache for the administration. But among
 Trumpworld acolytes and its followers, the incident that sparked the legal battle merely gained Gorka, the former White House
 aide at the center of the Rose Garden episode, more attaboys and credibility among the Trump faithful.

 Shortly after the verbal spat with Karem in the Rose Garden, Gorka headed over to the lobby bar and lounge area of the Trump
 International Hotel, just a short walk from the White House. When Gorka arrived at the hotel, numerous fans and strangers kept
 coming up to him, cheering him on and lauding Gorka for noisily confronting Karem, according to a source present at the time.

 Gorka, a former White House ofcial who was ousted during the start of the John Kelly era, is now a Salem Radio host who still
 enjoys the fandom of, and the occasional private audience with, President Trump. Early last year, the president invited Gorka
 back into the White House for a private dinner in part to gossip and to lavish praise on his ex-aide for his appearances on Fox
 News programs.

 Karem, for his part, generally remains an outsider among the White House press corps. While much of the press corps values



https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
Playboy Fights to Restore Access for Brian Karem, Who Trump Calls a ‘Loser’ ‘Nobody’
                                   Case 1:19-cv-02514-KBJ Document 27-1 Filed 08/29/19 Page 7 of 7
 pointed, yet cordial questions, the Playboy correspondent often has no problem openly criticizing the administration during
 televised briefngs. But in a statement this week, the White House Correspondents Association threw its ofcial support behind
 Karem, fling an amicus brief supporting his legal action against the White House.

 “We strongly disagree with the government’s argument that neither the due process clause nor the frst amendment constrains
 the administration in determining who gets access to the White House,” WHCA president Jonathan Karl said in a statement. “We
 also believe giving the White House Press Secretary unfettered discretion to determine what is ‘professional’ or ‘unprofessional’
 conduct would have a chilling efect on journalists.”

 The Trump White House, unsurprisingly, is unmoved by this argument—at least as it pertains to Playboy’s White House
 correspondent and part-time Gorka antagonist.

 “I really do stand by the decision that I made,” said Grisham “This is the White House and people should behave in a certain way
 when they’re here in a professional capacity, and he didn’t do that.”

    TOP ARTICLES 1/5




      Asawin SuebsaengWhite House Reporter
      @swin24 asawin.suebsaeng@thedailybeas.com




      Maxwell Tani Media Reporter
      @maxwelltani Maxwell.Tani@thedailybeas.com




 Got a tip? Send it to The Daily Beast here.



                                                                                       Loading...




                                                                      .st0{fll:#FFFFFF;}.st1{fll:#0099FF;}


https://www.thedailybeast.com/how-trump-personally-signed-off-on-suspending-playboy-reporters-press-pass?ref=scroll[8/29/2019 1:02:08 PM]
